Citation Nr: 0401609	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  01-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an effective date prior to December 17, 1999, 
for the assignment of a compensable initial rating for 
service-connected residuals of tears to the medial meniscus 
of the right knee.

Entitlement to an effective date prior to December 17, 1999, 
for the assignment of a compensable initial rating for 
service-connected right shoulder impingement syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from July 16, 1976 to service retirement on August 31, 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
residuals of tears of the medial meniscus of the right knee 
and for right shoulder impingement syndrome, effective 
September 1, 1996, the date following service separation, and 
assigned noncompensable initial disability ratings for those 
service-connected disabilities, continuing those 
noncompensable evaluations until December 17, 1999, at which 
time the rating for his service-connected residuals of tears 
of the medial meniscus of the right knee was increased to a 
20 percent disabling, and the rating for his service-
connected right shoulder impingement syndrome was increased 
to a 10 percent disabling (the rating for that disability was 
subsequently increased to 20 percent, effective December 17, 
2001).  In his Substantive Appeal, the veteran indicated that 
he disagreed with the effective date of the increased 
ratings, essentially maintaining that the 20 percent and 10 
percent ratings assigned, respectively, for his service-
connected right knee and right shoulder disabilities should 
have been made effective from September 1, 1996, the original 
date of the grant of service connection for those 
disabilities.  In April 2002, the RO issued a Supplemental 
Statement of the Case which addressed the issue of earlier 
effective dates for the increased disability ratings, but did 
not include a citation of the relevant laws and regulations 
governing effective dates. 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2000)], eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. § 
5103A (West 2000).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2000).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 38 
U.S.C.A. § 5103A (West 2000).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.

In the instant appeal, the Board finds that VA's duty of 
notification and assistance to the claimant in obtaining 
evidence necessary to substantiate his claims have been 
fulfilled.  

The record in this case shows that following the receipt of 
service medical records on December 17, 1999, and subsequent 
private medical evidence, dated from January 27, 2000, to 
March 2, 2000, a rating decision of August 2000 denied 
service connection for a right ankle condition, and granted 
service connection for residuals of medial meniscus tears, 
right knee; and for residuals of right shoulder impingement 
syndrome, each evaluated as noncompensably disabling 
effective September 1, 1996, the date following service 
separation, and evaluated as 20 percent and 10 percent 
disabling, respectively, effective December 17, 1999, the 
date of receipt of his reopened claim and submission of his 
service medical records. The claimant and his representative 
were notified of those decisions and of his right to appeal 
by RO letter of September 11, 2000, with an enclosed copy of 
that rating decision identifying the issues on appeal and 
discussing the evidence considered in reaching those 
decisions; the decisions reached; the reasons and bases for 
those decisions; the applicable law and regulations governing 
effective dates of original and reopened claims; and the 
applicable portions of VA's Schedule for Rating Disabilities.  

Following receipt of the claimant's Notice of Disagreement, 
he and his representative were provided a Statement of the 
Case on January 22, 2001, which specifically addressed the 
applicable law and regulations governing effective dates of 
original and reopened claims.  In his Substantive Appeal, the 
claimant specified that he was taking issue with the 
noncompensable evaluations and effective dates assigned for 
his service-connected right knee and right shoulder 
disabilities, and asserting that the increased evaluations 
should be assigned from the effective date of the grants of 
service connection.  

By RO letter of June 27, 2001, the claimant and his 
representative were asked to identify specific information 
and evidence which would enable the RO to assist him in his 
appeals for earlier effective dates for his service-connected 
right knee and right shoulder disabilities, including the 
dates and places of treatment for those conditions during the 
period from service separation to the date of his reopened 
claim (i.e., September 1, 1966, to December 17, 1999); to 
complete and submit the enclosed medical record release 
authorizations (VA Forms 21-4142) showing the exact names, 
addresses and dates of treatment of any private or VA 
physicians, hospitals or medical facilities where he was 
treated for those disabilities.  The claimant was further 
informed that the RO would request all VA medical records and 
all information or evidence which the claimant identified and 
for which he provided executed medical record release 
authorizations.  

Following a VA orthopedic examination of the claimant on 
December 17, 2001, a rating decision of January 2002 
confirmed and continued the 20 percent rating for service-
connected residuals of medial meniscus tears, right knee, 
with degenerative changes; increased the evaluation of his 
service-connected right shoulder impingement syndrome from 10 
percent to 20 percent disabling, effective December 17, 2001, 
the date of his VA examination; and denied service connection 
for a left eye condition and for arthritis.  The claimant and 
his representative were notified of those determinations and 
of his right to appeal by RO letter of January 14, 2002, with 
a copy of that rating decision discussing the evidence 
considered and the reasons for those decisions.  That 
decision further notified the claimant and his representative 
of the matters at issue, the evidence considered, the 
applicable provisions of the Rating Schedule, the decisions 
reached, and the reasons and bases for those decisions.  

In addition, the claimant and his representative were 
provided a Supplemental Statement of the Case on April 15, 
2002, which notified him of the issues on appeal, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the reasons and bases for those decisions, 
and of his right to identify any evidence which would support 
his claims that had not been considered.  He was further 
informed that he should identify such evidence so that the RO 
could assist him in obtaining such evidence and to give the 
RO an opportunity to provide a complete, full and fair 
consideration of his claims.  He was further informed that 
any such evidence obtained within one year of the date of 
that document would preserve the date of claim and the 
effective date of any grant of benefits.  

This case was previously before the Board in October 2000 on 
the issues of entitlement to an effective date prior to 
September 1, 1996, for the grant of service connection for 
residuals of tears to the medial meniscus of the right knee; 
for an effective date prior to September 1, 1996, for the 
grant of service connection for right shoulder impingement 
syndrome; for an increased (compensable) rating for residuals 
of tears to the medial meniscus of the right knee; and for an 
increased (compensable) rating for right shoulder impingement 
syndrome.  At that time, the Board determined that the 
criteria for an effective date prior to September 1, 1996, 
for the grant of service connection for residuals of tears to 
the medial meniscus of the right knee; and for an effective 
date prior to September 1, 1996, for the grant of service 
connection for right shoulder impingement syndrome had not 
been met, and denied those claims.  

Pursuant to the Board's remand order, a Statement of the Case 
was provided the claimant and his representative on January 
16, 2003, which addressed the issues of increased 
(compensable) initial rating for residuals of tears to the 
medial meniscus of the right knee; and an increased 
(compensable) initial rating for right shoulder impingement 
syndrome.  That Statement of the Case notified the claimant 
and his representative of the issues on appeal, the evidence 
considered, the adjudicative actions taken, and the pertinent 
law and regulations governing increased rating claims and 
failure to report for scheduled VA medical examinations, the 
decisions reached, and the reasons and bases for those 
decisions.  The Board finds, therefore, that such documents 
are in compliance with the VA's revised notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  The notices required by the VCAA are applicable to 
claims for earlier effective dates.  See Greenwalt v. 
Principi, citing Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

The claimant submitted a timely Substantive Appeal (VA Form 
9) in February 2003 addressing those issues and presenting 
argument in support of his position, and requested a hearing 
before a Veterans Law Judge of the Board of Veterans' Appeals 
sitting in Washington, DC.  The claimant and his 
representative were notified by Board letter of March 13, 
2003, of the date, time and place of his scheduled hearing 
before a Veterans Law Judge of the Board of Veterans' 
Appeals.  The claimant failed to report for the scheduled 
hearing or to request postponement and rescheduling of that 
hearing.  

Based upon the foregoing, the Board concludes that the 
veteran and his representative were provided adequate notice 
as to the evidence needed to substantiate his particular 
claims, as well as notice of the specific legal criteria 
necessary to substantiate those claims.  The Board concludes 
that the discussions contained in the initial rating decision 
dated in August 2000 and the notification letter of September 
11, 2000; the Statement of the Case issued on January 22, 
2001, which notified the claimant and his representative of 
the matters at issue, the evidence considered, the applicable 
provisions of the Rating Schedule, the decisions reached, and 
the reasons and bases for those decisions; the RO development 
letter of June 27, 2001, in which the claimant and his 
representative were asked to identify specific information 
and evidence which would enable the RO to assist him in his 
appeals for earlier effective dates for his service-connected 
right knee and right shoulder disabilities, including the 
dates and places of treatment for those conditions during the 
period from service separation to the date of his reopened 
claim (September 1, 1966, to December 17, 1999); and asked 
that he complete and submit the enclosed medical record 
release authorizations (VA Forms 21-4142) showing the exact 
names, addresses and dates of treatment of any private or VA 
physicians, hospitals or medical facilities where he was 
treated for those disabilities.  The claimant was further 
informed in that letter that the RO would request all VA 
medical records and all information or evidence which the 
claimant identified and for which he provided executed 
medical record release authorizations.  

To the same point, the rating decision of January 2002 
confirmed and continued the 20 percent rating for service-
connected residuals of medial meniscus tears, right knee, 
with degenerative changes; increased the evaluation of his 
service-connected right shoulder impingement syndrome from 10 
percent to 20 percent disabling, effective December 17, 2001, 
the date of his reopened claim, based upon his private and VA 
examinations; and denied service connection for a left eye 
condition and for arthritis.  The claimant and his 
representative were notified of those determinations and of 
his right to appeal by RO letter of January 14, 2002, with a 
copy of that rating decision discussing the evidence 
considered and the reasons for those decisions.  That 
decision further notified the claimant and his representative 
of the matters at issue, the evidence considered, the 
applicable provisions of the Rating Schedule, the decisions 
reached, and the reasons and bases for those decisions.  

In addition, the claimant and his representative were 
provided a Supplemental Statement of the Case on April 15, 
2002, which notified him of the issues on appeal, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the reasons and bases for those decisions, 
and his right to identify any evidence supporting his claims 
that has not been considered.  He was further informed that 
he should identify such evidence so that the RO could assist 
him in obtaining that evidence and give the RO an opportunity 
to provide a complete, full and fair consideration of his 
claims.  He was further informed that any such evidence 
obtained within one year of the date of that document would 
preserve the date of claim and the effective date of any 
grant of benefits.  

Similarly, a Statement of the Case was provided the claimant 
and his representative on January 16, 2003, which addressed 
the issues of an increased (compensable) initial rating for 
residuals of tears to the medial meniscus of the right knee; 
and for an increased (compensable) initial rating for right 
shoulder impingement syndrome.  That Statement of the Case 
notified the claimant and his representative of the issues on 
appeal, the evidence considered, the adjudicative actions 
taken, and the pertinent law and regulations governing 
increased rating claims, effective dates, and failure to 
report for scheduled VA medical examinations, the decisions 
reached, and the reasons and bases for those decisions.  

In the instant appeal, the record shows that the RO complied 
with the notice and assistance provisions of the VCAA in its 
initial rating decision dated in August 2000 and the 
notification letter of September 11, 2000; the Statement of 
the Case issued on January 22, 2001; the RO letter of June 
27, 2001; the rating decision of January 2002; the RO 
notification letter of January 14, 2002; the Supplemental 
Statement of the Case issued on April 15, 2002; the extensive 
discussion of VA's duty of notification and assistance 
contained in the Board's October 2000 decision and remand 
order, copies of which were provided the claimant and his 
representative; and the Statement of the Case provided the 
claimant and his representative on January 16, 2003.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claims.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's October 2002 remand order and the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The record does not include any medical evidence 
demonstrating manifestations of disability warranting a 
compensable rating for the veteran's service-connected 
disability of the right knee or right shoulder in the period 
from August 31, 1996, to December 16, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
tears of the medial meniscus, right knee, are not met prior 
to December 17, 1999.  38 U.S.C.A. § 5110(a)(b)(West 2000); 
38 C.F.R. §§ 3.400, 3.400(b)(2) (2003).

2.  The criteria for a compensable rating for residuals of 
right shoulder impingement syndrome impairment are not met 
prior to December 17, 1999.  38 U.S.C.A. § 5110(a)(b)(West 
2000); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the veteran served on active duty in the United 
States Army from July 16, 1976. to service retirement on 
August 31,1996.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526) for right shoulder and 
arm pain, right knee and leg injury, and a right ankle injury 
was received at the RO on September 10, 1996, within the 
initial year following service separation.  

The RO notified the claimant by letter of January 23, 1997, 
that delay had been encountered in obtaining his service 
medical records, and that he could submit alternate sources 
of information, which were identified, or medical evidence 
from hospitals, clinics, or private physicians who had 
treated him for the claimed conditions, especially soon after 
separation from service.  

The claimant was subsequently notified of the time, date and 
place of scheduled VA examinations in December 1996 and in 
January 1997 by letters from the examining VA medical 
facility, directed to his address of record.  Those letters 
further informed the claimant that failure to report as 
scheduled, or to notify that office that he could not report, 
might result on his claim being disallowed for lack of 
required medical evidence.  Those letters were not returned 
as undeliverable.  The record shows that the claimant 
subsequently failed to report for the scheduled VA 
examinations in December 1996 and in January 1997 without 
explanation and without a request for postponement or 
rescheduling.  

In March 1997, a formal finding was made that the claimant's 
service medical records were not available despite all 
efforts to obtain the needed records from the service 
department and its military records specialist.  The claimant 
was notified by RO letter of March 7, 1997, that all efforts 
to obtain his service medical records had been exhausted; 
that if he had any of those records in his possession, he 
must submit them to the RO within the next 10 days or a 
decision would be made based upon the evidence of record; and 
that if the service medical records were received after the 
initial decision, an amended decision would be made.  He was 
provided information with which to request his service 
medical records directly from the service department.  

A rating decision of March 1997 deferred consideration of the 
veteran's service connection claims because of the absence of 
his service medical records and his failure to report for 
scheduled VA examinations in December 1996 and January 1997.  
The claimant was notified of that action and of his right to 
appeal by RO letter of April 4, 1997, with an enclosed copy 
of that deferred rating decision.  That decision informed the 
claimant that if those service medical records were located 
at a later date, that decision would be reconsidered.  There 
was no response to that letter.

At his request, the veteran's claims folder was transferred 
to the VARO, St. Louis, Missouri, in December 1999.

On December 17, 1999, the claimant submitted copies of a part 
of his service medical records, and expressed a desire to 
reopen his claims for service connection for right shoulder 
and arm pain, right knee and leg injury, and a right ankle 
injury.  He additionally claimed service connection for 
arthritis, a left eye condition, and hearing loss, and 
requested a VA examination so that his claimed injuries and 
conditions could be substantiated.  

The partial service medical records submitted by the claimant 
in December 17, 1999, show that the claimant's service 
entrance examination was not available and the claimant must 
be presumed to have been without defects at service entry.  
See Jensen v. Brown, 19 F.3d.1413 (Fed. Cir. 1994).  Those 
service medical records show that in October 1984 the 
claimant complained of right knee pain after he twisted it 
carrying a heavy load, and the assessment was probable medial 
collateral ligament strain, right knee, while in November and 
December 1984, he was seen on several occasions for right 
knee symptomatology, and given a profile for a medial 
meniscus tear of the right knee.  In February 1985, he was 
given a profile for ligamentous laxity of the right knee, and 
in March and April 1985 was given a profile for ligament 
laxity, right knee.  A report of periodic medical examination 
of the claimant, conducted in February 1993, disclosed no 
abnormalities of the spine or musculoskeletal system, or of 
the upper or lower extremities or feet.  

Service medical records, dated in July 1995, show that the 
veteran complained of right knee pain, with an assessment of 
torn medial meniscus, right knee.  In January 1996, the 
veteran complained of an injury to his right shoulder after 
heavy lifting, assessed in February 1996 as right shoulder 
impingement syndrome.  A report of medical history prepared 
by the veteran at the time of his service separation 
examination cited a history of right shoulder impingement 
syndrome, chronic right knee pain and locking, presumed 
meniscal tear, and eyeglasses.  His report of service 
retirement examination, conducted in May 1996, disclosed no 
abnormalities of the spine or musculoskeletal system, or 
upper or lower extremities, while a summary of defects and 
diagnoses by the examining physician cited right shoulder 
impingement syndrome, medial meniscus tear, right knee, and 
correctable vision.  

In a Report of Contact (VA Form 119), dated in January 2000, 
the claimant acknowledged that he had provided the RO the 
service medical records pertinent to his service-connection 
claims but would send copies of all additional service 
medical records in his possession.  

By RO letter of February 11, 2000, the claimant was notified 
of the evidence necessary to establish well-grounded claims 
for service connection for the disabilities claimed.  No 
response was received to that letter.  

A rating decision of March 2000 denied the claims for service 
connection for a right knee, right leg, right ankle, and 
right shoulder and arm injury, for bilateral hearing loss, 
for conjunctivitis of the left eye, and for arthritis as not 
well-grounded.  The claimant and his representative were 
notified of those determinations and of his right to appeal 
by RO letter of April 6, 2000.  

On March 23, 2000, the claimant submitted private treatment 
records from St. John's Mercy Medical Group, dated from 
January 27, 2000, to March 2, 2000, showing that the claimant 
was seen for complaints of persistent right shoulder, right 
knee, and right ankle pain originating back in the 1980's 
while in the military, with only minimal treatment at the 
time, but continuing symptoms of pain since the initial 
injuries.  It was noted that the claimant had some of his 
medical records which showed a history of effusion and laxity 
of ligaments in his right knee, as well as an arthrogram 
showing a possible right medial meniscus tear.  An orthopedic 
diagnosis in November 1984 was anterolateral rotator 
instability, right knee, with possible torn medial meniscus.  
The claimant related that he now has a limited range of 
motion in his right shoulder; that his right knee gives out 
and is painful and weaker that the other; and that his right 
ankle is painful.  

Examination of the right shoulder revealed tenderness along 
the anterior joint line, and the claimant was able to abduct 
to 90 degrees without pain, and he asserted that he notices a 
popping sensation if he tries to abduct the right shoulder 
further than that, or if he tries to rotate his shoulder to 
the posterior position.  There is no pain at the elbow or 
wrist.  Examination of the right knee showed some of 
ligamentous laxity and some tenderness along the medial and 
lateral joint line, while there was a negative Drawer sign 
and no palpable effusion.  Examination of the right ankle 
disclosed no laxity and good stability, and pulses were equal 
and intact.  

A report of examination of the claimant from St. John's Mercy 
Medical Group (Dr. L.B.M.) showed that the claimant asserted 
that he had some problems with his right shoulder, right knee 
and right ankle between 1975 and 1996, when he left military 
service; that he sustained a twisting injury to his right 
knee in 1982; and that he subsequently injured his right 
shoulder and his right ankle.  The claimant further related 
that he had been thrown from a horse a couple of times and 
now has increased pain in his right shoulder, right knee, and 
right ankle, but has had no job-related injuries, and that 
his right shoulder, right knee, and right ankle problems are 
the result of his old service injuries and the horse 
accident.  Examination revealed no bony abnormalities in the 
right ankle, and the examining orthopedist characterized such 
as a sprain-type injury, while finding that the claimant had 
degenerative arthritis of the right knee shown on X-ray, 
manifested by pain and functional impairment, and genus arum 
with narrowing.  The reporting physician expressed the 
opinion that based upon the cited service medical records and 
the current examination, it was his opinion that the 
claimant's right shoulder, right knee, and right ankle 
conditions are service-related.  

Magnetic resonance imaging (MRI) of the right shoulder in 
February 2000 showed fluid in the sub deltoid and joint space 
with irregularity and a defect in the supraspinatus tendon, 
consistent with a rotator cuff tear.  The bone marrow signal 
was normal, and the labrum appeared intact.  An MRI of the 
right knee showed a tear involving the anterior and posterior 
horn of the medial meniscus, with only fragments of the 
normal meniscus remaining, as well as subchondral sclerotic 
changes suggesting that the tears may have been around for 
quite a while, and well as some subchondral cystic change.  A 
small bone bruise involving the tibial plateau was seen just 
beneath the interspinous area, and the posterior cruciate 
ligament appeared intact, and the anterior cruciate ligament 
was not well-defined and possibly torn.  The medial and 
lateral collateral ligaments were intact.  A summary of 
findings on MRI included rotator cuff tear [right shoulder]; 
tear of both the anterior and posterior horn, medial 
meniscus; possible anterior cruciate ligament tear; joint 
effusion; and tibial bone bruise [right knee].  

X-rays of the knees, bilaterally, taken in March 2000, 
revealed a significant genu varum of the right knee, 
flattening of the medial femoral condyle, narrowing of the 
medial joint space, subchondral sclerosis and osteophyte 
formation along the medial femoral condyle and the medial 
tibial plateau with flattening of the medial femoral condyle, 
consistent with old changes in an old injury of many years 
ago.  

The claimant submitted a timely Notice of Disagreement as to 
the March 2000 rating decision denying his claims for a right 
shoulder, right knee, and right ankle disabilities, and noted 
that he had not been afforded a VA examination for those 
disabilities.

A Report of Contact (VA Form 119), dated May 16, 2000, showed 
that an RO employee asked the claimant about the falls from a 
horse cited in the private treatment records he had 
submitted, and that the veteran stated that those were not 
hard injuries; that he had no more than bruises and did not 
seek medical care; and that he had no medical records 
pertaining to treatment after those falls.  

A report of VA orthopedic examination, conducted in June 
2000, cited the claimant's history of inservice injuries to 
his right shoulder, right knee, and right ankle.  The 
clinical findings on examination were detailed.  A review of 
the private MRI examinations in February 2000 was conducted, 
and were noted to reveal tears of both the anterior and 
posterior horn of the medial meniscus, possible atererior 
collateral ligament tear; joint effusion; and tibial bone 
bruise.  The VA orthopedic examiner's diagnoses and medical 
opinions on examination were right knee meniscus tear, at 
least as likely as not to have contributed to his current 
status; right shoulder rotator cuff tear, at least as likely 
as not to have contributed to his current status; 
degenerative changes of the right foot, at least as likely as 
not to have contributed to his current status; being thrown 
from a horse twice during the last year, at least as likely 
as not to have contributed to his current status.  

A rating decision of August 2000 granted service connection 
for medial meniscus tears of the right knee, evaluated as 
noncompensably disabling from September 1, 1996, the date 
following service separation, and as 20 percent disabling, 
effective December 17, 1999, the date of receipt of his 
reopened claim; and granted service connection for right 
shoulder impingement syndrome, evaluated as noncompensably 
disabling from September 1, 1996, and as 10 percent 
disabling, effective December 17, 1999, the date of receipt 
of his reopened claim, while continuing the denial of service 
connection for a right ankle condition as not well-grounded.  
Those grants of service connection for a right shoulder and 
right knee disability were each considered to be a total 
grant as to the appeals for service connection for those 
conditions.  The claimant and his representative were 
informed of those determinations and of his right to appeal 
by RO letter of September 11, 2000.  

The claimant filed a timely Notice of Disagreement in 
September 2000 taking issue with the effective dates of the 
grants of service connection for his right shoulder and right 
knee disabilities, and further taking issue with the denial 
of his claim for service connection for residuals of a right 
ankle injury.  He asserted that he had filed a claim for 
service-connection for those conditions in May 1996, and that 
he should be granted compensation benefits from the date of 
receipt of his original claim.  He did not request a hearing 
before an RO Hearing Officer or before the Board.  In January 
2001, the claimant and his representative were provided a 
Statement of the case addressing the issues of an earlier 
effective date for the grant of service connection for his 
right shoulder and right knee disabilities.  

Another RO letter to the claimant and his representative, 
mailed simultaneously with that Statement of the Case, 
informed them that the veteran's claim for service connection 
for a right ankle condition had been denied as not well-
grounded, and that the enactment of the VCAA eliminated the 
concept of well-grounded claims and redefined VA's duty to 
assist.  The claimant and his representative were notified 
that his Notice of Disagreement could not be accepted as to 
the right ankle appeal; that he had the right to provide or 
identify additional evidence to support his claim for service 
connection for a right ankle condition; and that the RO would 
then reconsider that particular claim as if no prior denial 
had been made.  The claimant and his representative were 
further informed by that letter of what evidence was in the 
possession of VA; of what evidence was needed from him; and 
of what action VA would take to assist him in obtaining all 
needed evidence.  He was notified that he had a period of 60 
days to provide or to indentify any additional evidence in 
support of that claim.

The claimant perfected his appeals for earlier effective 
dates for the grant of service connection for residuals of a 
right knee injury and for residuals of a right shoulder 
injury by Substantive Appeal (VA Form 9), received at the RO 
on February 10, 2001.  In that document, he specifically took 
issue with the assignment of noncompensable ratings for his 
service-connected residuals of a right knee injury and 
residuals of a right shoulder injury during the period from 
September 1, 1996, to December 17, 1999.  He asserted that it 
was not his fault that the VARO, Denver, lost his service 
medical records.  He further declined a hearing before the 
Board.

By RO letter of June 27, 2001, the claimant was asked to 
complete and submit the enclosed medical record release 
authorizations (VA Forms 21-4142) identifying the dates and 
places of treatment for his service-connected residuals of a 
right knee injury and for residuals of a right shoulder 
injury during the period from September 1, 1996, to December 
17, 1999, to include the names of the VA or private 
physicians, hospitals or other facilities, or VA medical 
centers, the medical condition treated, and the approximate 
dates of treatment .  He was informed that he should provide 
the requested information within 60 days of the date of that 
letter.  

Another VA orthopedic examination was scheduled in November 
2001 to evaluate the veteran's service-connected medial 
meniscus tears of the right knee with degenerative changes 
and right shoulder impingement syndrome, and a review of the 
claims file, range of motion testing and X-rays of the right 
knee and shoulder were requested.  At that VA examination, 
conducted December 17, 2001, the veteran brought copies of 
treatment records from the Family Medical Clinic, Fort 
Leonard Wood Army Community Hospital, dated from September 21 
to November 19, 2001. 

Treatment records from the Family Medical Clinic, Fort 
Leonard Wood Army Community Hospital, include an undated 
letter from a military physician stating that the claimant 
had been under his care since September 21, 2001; that he 
related a history of chronic right shoulder, right knee, and 
right ankle pain for the past 18 years; that he had recently 
seen a podiatrist and is scheduled to see an orthopedic 
surgeon in the next month; that a CT scan of the right ankle 
had been performed, and that the claimant was currently 
receiving treatment for his chronic pain and was following 
all recommendations.  Multiple X-rays of the right foot in 
September 2001 revealed no fractures, dislocations, or bony 
lesions of the right foot, and the joint spaces and soft 
tissues were normal.  The impression was normal right foot.  
Additional treatment records from the Family Medical Clinic, 
Fort Leonard Wood, dated in October 2001, include an October 
2001 notation from the Podiatry service that cited chronic 
right foot and ankle pain, while noting that X-rays and blood 
chemistry were normal.  Another entry in October 2001 showed 
that the claimant was seen for the purpose of going over his 
VA file, and noted that he was currently under treatment for 
chronic right ankle, right knee, and right shoulder pain; 
that he was currently seeing Podiatry; and that an orthopedic 
consult was requested.  Subsequently in October 2001, it was 
noted that the veteran's primary complaint was right knee, 
shoulder and ankle pain; that he related that he had 
experienced right knee pain since the early 1980's, and that 
he underwent laboratory tests and X-rays of the right ankle.  
The reporting military physician indicated that he had 
discussed with the veteran that all of his laboratory work 
was within normal limits and that a right ankle X-ray was 
normal.  Physical therapy was recommended but the claimant 
stated that he was unwilling to do this because of his job.  
The assessment was chronic right shoulder, right knee, right 
ankle and right foot pain.  A CT scan of the right lower 
extremity in November 2001 disclosed an abnormal right cuboid 
bone with a suggestion of a bony bar in the inferior aspect; 
that the calcaneo-cuboid joint was well-preserved but 
irregular with a focal subchondral cyst; and that 
degenerative joint disease involving the cuboid and fifth 
metatarsal joint was seen.  

X-rays of the right knee in November 2001 disclosed markedly 
decreased joint space involving the medial compartment with 
focal increased sclerosis  of the medial tibial plateau 
consistent with degenerative joint disease.  Spurring was 
also seen in the lateral aspect of the medial femoral condyle 
and in the superior and inferior aspects of the patella with 
decreased joint space consistent with degenerative joint 
disease of the patellar femoral joint on the right, and mild 
joint effusion was seen, without other significant findings.  
A November 2001 Narrative Summary noted the claimant's 
recounting of a history of right foot and ankle pain since a 
physical training test in 1988, without a follow-up diagnosis 
after the injury.  He reported that he had had difficulty 
since that time; that he had been seen by multiple 
physicians; and that no diagnosis was made.  Examination 
disclosed no motor, sensory or reflex deficits, while a 
discrepancy in leg length was noted.  Neurological 
examination was intact.  X-rays and a CT scan revealed 
evidence of injury to the calcaneal-cuboid joint which 
appeared to be a calcaneal bar with degenerative changes, and 
a bone cyst was noted in that area.  The diagnosis was 
calcaneal cuboid joint bar with degenerative joint disease, 
and surgical options were discussed.  

A report of VA orthopedic examination, conducted on December 
17, 2001, cited the examiner's review of the veteran's claims 
folder and the report of his last C&P examination in June 
2000.  The claimant's medical history was positive for a 
right knee injury in October 1984; a right shoulder injury in 
January 1996, initially diagnosed as deltoid bursitis, and 
shown on MRI of that shoulder in March 2000 as a rotator cuff 
tear.  The claimant denied any intervening injuries to that 
shoulder between 1996 and the MRI examination in March 2000, 
but complained of continued pain and decreased range of 
shoulder motion.  The findings on diagnostic X-rays, MRI's 
and a CT scan were cited, while the current findings on 
examination were reported in detail.  Those findings included 
a positive limp but a steady gait, and he was not wearing a 
brace; that his joints were without any redness, warmth, or 
effusion; that forward flexion of the right shoulder was to 
60 degrees of flexion, at which point he complained of pain, 
but he was able to continue forward flexion to 90, when he 
stopped due to pain, and the examiner was able to passively 
flex the right shoulder to 120 degrees but no further 
secondary to complaints of pain with a limp, slight medial 
laxity, and the diagnoses were degenerative joint disease, 
with a positive medial meniscus tear and a possible anterior 
cruciate ligament tear of the right knee per MRI, with 
decreased range of motion and complaints of instability when 
doing any sort of bending or squatting activities; and right 
shoulder rotator cuff tear, resulting in loss of range of 
motion as well as decreased strength in a right-hand dominant 
person; and right foot degenerative joint disease.  

A rating decision of January 2002 confirmed and continued the 
20 percent rating for service-connected medial meniscus 
tears, right knee, with degenerative joint disease; increased 
the evaluation for service-connected right shoulder 
impingement syndrome from 10 to 20 percent, effective 
December 17, 2001, the date of receipt of the claimant's 
service medical records, his request to reopen his claims, 
and his request for VA examination.  That decision denied 
service connection for arthritis and for conjunctivitis of 
the left eye.  The claimant and his representative were 
notified of those determinations and of his right to appeal 
by RO letter of January 14, 2002.

A Supplemental Statement of the Case was provided the 
claimant and his representative on April 15, 2002, addressing 
the issues of entitlement to an effective date prior to 
December 17, 1999, for the assignment of an increased rating 
of 20 percent for service-connected right shoulder 
impingement syndrome, and entitlement to an effective date 
prior to December 17, 1999, for the assignment of an 
increased rating of 20 percent for service-connected 
residuals of medial meniscus tears, right knee.  
 

II.  Analysis

The matters at issue in this appeal are limited to claims of 
entitlement to an effective date prior to December 17, 1999, 
for the assignment of a compensable initial rating for 
service-connected residuals of tears to the medial meniscus 
of the right knee; and entitlement to an effective date prior 
to December 17, 1999, for the assignment of a compensable 
initial rating for service-connected right shoulder 
impingement syndrome 

This case addresses the assignment of ratings following an 
initial award of service connection for the disabilities at 
issue.  In such cases, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (2000).

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2000); 
38 C.F.R. § 3.400 (2003).  However, 38 C.F.R. § 3.400(o)(2) 
provides that an award of increased disability compensation 
shall be effective from the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the increase shall be effective from the 
date of receipt of the claim.  

The record shows that the claimant failed to report for 
scheduled VA examinations in December 1966 and in January 
1997.  The letters notifying the claimant of those scheduled 
examinations explained to the claimant and his representative 
the potentially adverse effects of failing to report for 
those scheduled VA examinations.

Governing law and regulations provide that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for 
such examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by 
VA.  38 C.F.R. § 3.655(a) (2003).
    (b) Original or reopened claim, or claim for increase.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2003).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2003).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§§ 3.160, 20.1103, and 20.1104 (2003).  

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. § 3.104 
(2003).

The rating decision of March 1997 deferred consideration of 
the veteran's claims of entitlement to service connection for 
residuals of a right knee and leg injury, residuals of a 
right ankle injury, and residuals of a right shoulder and arm 
injury pending receipt of the claimant's service medical 
records and his availability to report for VA examinations.  
Thus, that deferred decision did not constitute a "finally 
adjudicated claim" which had been allowed or disallowed by 
the agency of original jurisdiction, [with] the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. §§ 3.160, 20.1103, 
and 20.1104 (2003).  Thus, the claimant's original 
application continued to be a pending and unadjudicated 
claim.  See 38 C.F.R. §§ 3.160, 20.1103, and 20.1104 (2003).  

On December 17, 1999, the claimant submitted copies of a 
portion of his service medical records, requested that his 
claims for service connection for residuals of a right knee 
and leg injury, residuals of a right ankle injury, and 
residuals of a right shoulder and arm injury be reopened, and 
initiated new claims for service connection for a left eye 
injury, bilateral hearing loss, and arthritis.  He further 
requested a VA examination.  

A rating decision of March 2000 noted that the claims for 
service connection for residuals of a right knee and leg 
injury, residuals of a right ankle injury, and residuals of a 
right shoulder and arm injury were deferred by a prior rating 
decision of March 1997 because the claimant's service medical 
records were not available and the veteran failed to report 
for VA examination; that he had now submitted some of his 
service medical records and claimed additional disabilities; 
that the claimant had been notified by RO letter of February 
11, 2000 of the need to submit medical evidence of his 
current disabilities and medical evidence of their possible 
relationship to service in order to well-ground his claims; 
and that the claimant had not submitted any such evidence as 
of the date of that rating decision.  That decision noted 
that the service medical evidence received did not include a 
report of service entrance examination; that treatment for 
right knee injury with a possible torn meniscus was shown in 
service; that there was no showing of inservice right leg or 
right ankle treatment, and no medical evidence showing any 
current right knee, right leg, or right ankle impairment.  
The service medical records showed inservice treatment for 
right shoulder pain, with a normal range of motion and normal 
X-rays, and the diagnosis was right shoulder impingement 
syndrome, rotator guff/biceps tendonitis.  While the service 
retirement examination showed right shoulder pain with 
impingement and limitation of motion, there was no showing of 
any postservice or current right shoulder or arm disability.  
The decision noted treatment of the claimant in March 1978 
for conjunctivitis, left eye, with no further record of 
complaint and no findings on the service retirement 
examination.  That rating decision further noted complaints 
of arthritis in service, with no showing of any current 
arthritis, and no record of bilateral hearing loss in service 
or currently.  For those reasons, the rating decision of 
March 2000 denied the claims for service connection for 
residuals of a right knee and leg injury, residuals of a 
right ankle injury, residuals of a right shoulder and arm 
injury, conjunctivitis, left eye, bilateral hearing loss, and 
arthritis on the basis that such claims were not well 
grounded.  

In March 2000, the claimant submitted medical records from 
private physicians and medical facilities, dated between 
January and March 2000, and showing a rotator cuff tear of 
the right shoulder, tears of the anterior and posterior horn 
medial meniscus, right knee, a possible anterior collateral 
ligament tear, genu varum of the right knee, with 
degenerative osteoarthritis, pain and functional impairment, 
and no evidence of any right ankle abnormality.  The 
reporting orthopedist related those right knee and right 
shoulder conditions to the findings documented in service.  

The Board finds that the noncompensable ratings assigned for 
those disabilities from September 1, 1996, to December 17, 
2001, is consistent with the absence of medical evidence 
establishing right knee and right shoulder impairment from 
the day following the date of service separation (September 
1, 1996) to December 17, 1999, the date of receipt of the 
claimant's service medical records, his request for a VA 
examination, and his reopened claim for service connection 
for right knee and right shoulder disability. 

The Board notes that neither the private treatment records 
from St. John's Mercy Medical Group nor the treatment records 
from the Family Practice Clinic, Fort Leonard Wood show 
findings prior to December 17, 1999, and that an effective 
date based upon the date of receipt of those documents would 
be later that the December 17, 1999, and thus not in the 
claimant's favor.  There is no objective clinical evidence 
establishing current right knee or right shoulder disability 
subsequent to service and prior to December 17, 1999.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that an earlier effective date for 
the assignment of compensable ratings for service-connected 
residuals of medial meniscus tears, right knee, and right 
shoulder impingement syndrome is not warranted.  Accordingly, 
those claims must be denied.  




ORDER

An earlier effective date for the assignment of a compensable 
initial rating for service-connected residuals of medial 
meniscus tears, right knee, is denied.  

An earlier effective date for the assignment of a compensable 
initial rating for service-connected right shoulder 
impingement syndrome is denied.  



_____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



